Nichols, J.
This is a companion caso to Goodrum v. Jenkins, 91 Ga. App. 377 (85 S. E. 2d 633), and Goodrum v. Maxey, 91 Ga. App. 379 (85 S. E. 2d 635). The facts in those cases, involving the same automobile accident, are substantially the same as in this case, and the legal questions raised by the writ of error here are identical with those presented and decided adversely to the contentions of the plaintiff in error in those cases. The rulings there made in overruling general and special grounds of demurrer, therefore, control the issues hero, and require a judgment of affirmance.

Judgment affirmed.